            Case 1:15-cr-02220-WJ Document 43 Filed 07/31/20 Page 1 of 4



                          IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF NEW MEXICO
                                   _____________________

UNITED STATES OF AMERICA,

        Plaintiff,

v.                                                                                No. 1:15-CR-2220 WJ-1

RODERICK TALK,

        Defendant.

                   MEMORANDUM OPINION AND ORDER
        DENYING DEFENDANT’S MOTION FOR COMPASSIONATE RELEASE

        THIS MATTER IS BEFORE THE COURT on Defendant Roderick Talk’s Motion for

Compassionate Release (Doc. 41). The Court, having reviewed the briefing1 and considered the

applicable law, finds that the Motion is not well-taken and is therefore DENIED.

                                             BACKGROUND

        In 2016, Defendant pleaded guilty to voluntary manslaughter and assault with a dangerous

weapon in Indian Country and was sentenced to 80 months imprisonment. (Doc. 36.) Defendant,

who is a paraplegic and requires the use of wheelchair, is currently incarcerated at Federal

Correctional Institution Terminal Island. Additionally, he has tested positive for coronavirus.

Defendant cites his medical conditions and the ongoing COVID-19 pandemic as grounds for his

compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A).2                   The Government opposes

Defendant’s requested relief.



1
 The briefing on this matter consists of Defendant’s Motion and the Government’s Response. (Docs. 41, 42.)
Defendant did not file a Reply, and his time for doing so has lapsed. See D.N.M.LR-Crim. 47.8.
2
 Defendant makes a passing reference in his Motion to United States Constitutional Amendments V and VIII. (Doc.
41 at 1.) However, because Defendant’s counsel did not develop any argument on those grounds, the Court did not
consider them in its analysis.
            Case 1:15-cr-02220-WJ Document 43 Filed 07/31/20 Page 2 of 4



                                                  DISCUSSION

         “Generally, a federal court may not modify a term of imprisonment once imposed.” United

States v. Wilson, 493 F. App’x 919, 921 (citing Dillon v. United States, 130 S. Ct. 2683, 2687

(2010)). However, Congress has provided a limited exception to this general rule and allowed for

certain “compassionate release” sentence modifications under 18 U.S.C. § 3582(c)(1)(A). To

justify the type compassionate release that Defendant seeks, the Court must find that

“extraordinary and compelling reasons warrant such a reduction.” Id.

         That said, a district court may not consider a request for compassionate release unless and

until the prisoner has exhausted all administrative remedies. See § 3582(c)(1); see also United

States v. Read-Forbes, No. CR 12-20099-01-KHV, 2020 WL 1888856, at *3 (D. Kan. Apr. 16,

2020) (discussing administrative exhaustion as a jurisdictional requirement).3 To effectively

exhaust under § 3582, a prisoner must make an initial request for compassionate release under 28

C.F.R. § 571.61, and appeal a denial pursuant to § 571.63. See § 3582(c)(1)(A); see also 28 C.F.R.

§ 571.60–571.64 (Procedures for the Implementation of 18 U.S.C. § 3582(c)(1)(A)).

Alternatively, if thirty days have lapsed from receipt of the request by the warden of the facility

where the prisoner is incarcerated with no action by the warden, a district court is empowered to

consider the prisoner’s § 3582(c)(1)(A) motion.4


3
  As noted by the Government in its Response, (Doc. 42 at 3), Courts appear split on whether the exhaustion
requirement is jurisdictional or merely a claims-processing rule. See United States v. Gamboa, No. CR 09-1741 JAP,
2020 WL 3091427 (D.N.M. June 11, 2020) (Parker, J.) (citing cases). The Tenth Circuit has not yet decided this issue,
but this Court is persuaded by the reasoning in Read-Forbes that the exhaustion requirement is indeed jurisdictional
and that the Tenth Circuit would conclude as such. Many other courts in this Circuit have concluded likewise. See,
e.g., United States v. Davis, No. 19-CR-64-F, 2020 WL 2465264, at *2–3 (D. Wyo. May 13, 2020). However, even
assuming the requirement is a claims-processing rule, the Court would nonetheless deny Defendant’s motion for
failure to exhaust, because courts are obligated to enforce such rules when raised by the Government, as is the case
here. Read-Forbes, 2020 WL 188856, at *4 (citing Eberhart v. United States, 546 U.S. 12, 19 (2005)).
4
  Again, there is a split between district courts on whether the 30-day language in § 3582(c)(1)(A) is meant to serve
as an either/or with respect to exhaustion of administrative remedies. That is, some courts have concluded that as long
as 30 days have lapsed since the warden’s receipt of the request, a defendant may file a motion with the court,
regardless of whether he has appealed the warden’s timely decision. See United States v. Whalen, No. 1:11-CR-

                                                          2
            Case 1:15-cr-02220-WJ Document 43 Filed 07/31/20 Page 3 of 4



        Here, Defendant avers that he has exhausted his administrative remedies. (Doc. 41, ¶ 3.)

He relies on two requests he submitted to his institution’s warden, and the respective responses to

those requests, in support of his Motion. But the plain language of § 3582(c)(A)(1) requires that

a defendant exhaust his administrative remedies before seeking relief in the district court. There

is no evidence before the Court that Defendant ever exercised his administrative rights to appeal.

See § 3582(c)(1)(A); 28 C.F.R. § 571.63 (explaining that how an inmate may appeal a warden’s

denial and that only denial by the General Counsel or the Director of the Bureau of Prisons

constitutes a final administrative decision). As the Tenth Circuit explained in a very recent

unpublished opinion, the filing of a request with a warden only “initiate[s]” the administrative

remedies process. See United States v. Springer, No. 20-5000, 2020 WL 3989451, at *3 (10th Cir.

July 15, 2020). Thus, while Defendant’s exhibits may show that he initiated his administrative

remedies, he has not shown that he exhausted those remedies.

        Because it appears that the warden timely denied Defendant’s request within the 30 days

allowed by § 3582(c)(1)(A), Defendant cannot file for relief directly with this Court. See, e.g.,

United States v. Blevins, 2020 WL 3260098, *3 (S.D. Miss. June 16, 2020) (“If an inmate’s request

is denied before the lapse of 30 days, then he must fully exhaust administrative remedies before

the Court may consider his motion to modify his sentence under the statute.”) (citation omitted)).

Rather, having received a denial from the warden, Defendant must appeal the warden’s decision

through the BOP administrative remedy process in order to fully exhaust. See, e.g., id., United

States v. Fraction, No. 3:14-CR-305, 2020 WL 3432670, at *4 (M.D. Pa. June 23, 2020); United




00033-JAW, 2020 WL 3802714, at *5, n. 2 (D. Me. July 7, 2020) (analyzing this split and comparing district court
cases). However, in the absence of controlling authority from the Tenth Circuit, this Court joins “those courts that
have concluded that the 30-day language is designed to ensure that the Warden acts timely and that when she does,
the prisoner needs to exhaust his administrative appeal rights before proceeding to court.” See United States v.
Rembert, No. 2:12-CR-66-DBH, 2020 U.S. Dist. LEXIS 107423, at *2–3 (D. Me. June 19, 2020).

                                                         3
          Case 1:15-cr-02220-WJ Document 43 Filed 07/31/20 Page 4 of 4



States v. Smith, No. 4:15-CR-19, 2020 WL 2063417, at *2 (N.D. Ohio Apr. 29, 2020); United

States v. Brummett, No. 6: 07-103-DCR, 2020 WL 1492763, at *1–2 (E.D. Ky. Mar. 27, 2020).

       Additionally, this Court has no authority to excuse a failure to comply with the mandatory

statutory exhaustion requirement. See United States v. Gonzalez, No. 18-CR-00130-PAB, 2020

WL 1905071, at *2 (D. Colo. Apr. 17, 2020) (“[T]he Supreme Court has made clear that

‘mandatory exhaustion statutes . . . establish mandatory exhaustion regimes, foreclosing judicial

discretion.’” (quoting Ross v. Blake, 136 S. Ct. 1850, 1857 (2016))); Read-Forbes, 2020 WL

1888856, at *4 (citing Malouf v. Sec. & Exch. Comm’n, 933 F.3d 1248, 1256 (10th Cir. 2019)).

Because Defendant has not shown that he has exhausted his administrative remedies, the Court is

precluded from granting his request for release. Accordingly, the Court does not reach the merits

of Defendant’s compassionate release request.

                                        CONCLUSION

       The Court is not unsympathetic to Defendant’s health problems, nor is it ignorant of the

impacts of the COVID-19 pandemic on the prison population. However, for all the foregoing

reasons, Defendant’s Motion for Compassionate Release (Doc. 41) is DENIED.



       IT IS SO ORDERED.


                                             CHIEF UNITED STATES DISTRICT JUDGE




                                                4
